                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                    CENTRAL DIVISION
                                       (at Frankfort)

  KRISTY LAWLESS,                                    )
                                                     )
               Petitioner,                           )      Civil Action No. 3: 19-021-DCR
                                                     )
  V.                                                 )
                                                     )
  VANESSA KENNEDY, Warden,                           )                JUDGMENT
                                                     )
               Respondent.                           )

                                        ***   ***   ***    ***

          In accordance with the Memorandum Opinion and Order entered this date, and pursuant

to Rule 58 of the Federal Rules of Civil Procedure, it is hereby

          ORDERED and ADJUDGED as follows:

          1.       Judgment is entered in favor of Vanessa Kennedy, Warden, with respect to all

issues raised in this proceeding.

          2.       The claims asserted in this action by Petitioner Kristy Lawless are

DISMISSED, with prejudice.

          3.       This action is DISMISSED and STRICKEN from the Court’s docket.

          4.       A Certificate of Appealability shall not issue with respect to any matter raised

herein.

          5.       This is a FINAL and APPEALABLE Judgment and there is no just cause for

delay.




                                                 -1-
Dated: September 19, 2019.




                             -2-
